 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 1 of 9 PageID #:17101
                                                                                   1


1                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                  EASTERN DIVISION

3     DON LIPPERT, et al.,                       )   Docket No. 10 C 4603
                                                 )
4                        Plaintiffs,             )   Chicago, Illinois
                                                 )   March 28, 2019
5                  v.                            )   9:33 a.m.
                                                 )
6     JOHN BALDWIN, et al.,                      )
                                                 )
7                        Defendants.             )

8
                    TRANSCRIPT OF PROCEEDINGS - Motion Hearing
9                      BEFORE THE HONORABLE JORGE L. ALONSO

10
      APPEARANCES:
11

12    For the Plaintiffs:        MR. HAROLD C. HIRSHMAN
                                 Dentons US LLP
13                               233 S. Wacker Drive
                                 Suite 5900
14                               Chicago, IL 60606

15                               MS. CAMILLE E. BENNETT
                                 Roger Baldwin Foundation of ACLU Inc.
16                               150 N. Michigan Avenue
                                 Suite 600
17                               Chicago, IL 60601

18                               MS. NICOLE R. SCHULT
                                 Uptown People's Law Center
19                               4413 North Sheridan Road
                                 Chicago, IL 60640
20

21    For the Defendants:        MR. CHRISTOPHER R. FLETCHER
                                 MR. MICHAEL D. ARNOLD
22                               Assistant Attorney General
                                 Honorable Kwame Raoul
23                               Attorney General State of Illinois
                                 100 W. Randolph Street
24                               13th Floor
                                 Chicago, IL 60601
25
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 2 of 9 PageID #:17101
                                                                                   2


1     APPEARANCES (Cont'd.):

2
      Also Present:              MS. KELLY D. PRESLEY
3                                Deputy Chief Legal Counsel
                                 Illinois Department of Corrections
4

5     Court Reporter:            LAURA R. RENKE, CSR, RDR, CRR
                                 Official Court Reporter
6                                219 S. Dearborn Street, Room 1432
                                 Chicago, IL 60604
7                                312.435.6053
                                 laura_renke@ilnd.uscourts.gov
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 3 of 9 PageID #:17101
                                                                                    3


1          (In open court.)

2                 THE CLERK:     10 C 4603, Lippert v. Ghosh.

3                 MR. HIRSHMAN:      Good morning, your Honor.         Harold

4     Hirshman.

5                 MS. BENNETT:     And Camille Bennett for the plaintiffs.

6     Nicole Schult is with us as well.

7                 MR. FLETCHER:      Good morning, your Honor.         Christopher

8     Fletcher from the Office of the Attorney General on behalf of

9     defendants.

10                MR. ARNOLD:     Good morning, your Honor.         Mike Arnold,

11    also on behalf of defendants.

12                MS. PRESLEY:     Kelly Presley, Department of

13    Corrections.

14                THE COURT:     Okay.    We are here regarding the issue of

15    the selection of the monitor.          The consent decree was

16    preliminarily approved back in January, on January 10th.                     We

17    are set for fairness hearing on May 3rd of 2019.                And, again,

18    today we're here for the selection of the monitor.

19                I want to start by thanking the parties and commending

20    the parties for their good-faith efforts and best efforts to

21    try to come to an agreement in that regard.              But despite those

22    efforts, the parties were unable to do that.              They floated

23    11 possibilities back and forth, but, again, no agreement.

24                So what resulted was a proposal by each side regarding

25    two experts.      And each side was able to respond to the other
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 4 of 9 PageID #:17101
                                                                                   4


1     side's recommendations.         I, of course, reviewed all of that.

2     It is fully briefed.        And Documents 109 and 113 involve the

3     plaintiffs' submissions, and 108 and 111 involve the

4     defendants' submissions.         And, of course, all four finalists,

5     if you will, are qualified and would do a great job.

6                 But after reviewing those briefs and the supporting

7     documents -- obviously including the CVs of these individuals,

8     all highly qualified -- it is clear to me that the best

9     candidate and the right candidate is Dr. Jack Raba -- Raba,

10    R-A-B-A.     Again, I think he's the right candidate based on

11    training, based on experience, based on exposure to this

12    system, without involving some of the concerns that the

13    defendant had about Dr. Puisis.           And also I think it's

14    important that availability is better when it comes to

15    Dr. Raba.

16                MS. BENNETT:     "RAY-ba," your Honor.

17                THE COURT:     Raba.

18                Anything else from the defense regarding that

19    selection?

20                MR. ARNOLD:     No, your Honor.

21                THE COURT:     Okay.    So that is our monitor.

22                And anything else that we need today in terms of the

23    duties of the monitor?         Has that all been resolved?

24                MR. HIRSHMAN:      I don't believe so, your Honor.

25                THE COURT:     And the defense -- the plaintiffs included
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 5 of 9 PageID #:17101
                                                                                   5


1     a section regarding the duties of the monitor under the

2     proposed consent decree.

3                 MR. HIRSHMAN:      Yes, your Honor.

4                 MS. BENNETT:     And, your Honor, they're spelled out in

5     the consent decree in some detail.

6                 THE COURT:     Okay.    So how do you suggest we proceed at

7     this point?      Do we need an order regarding that appointment,

8     that selection and those duties?

9                 MR. HIRSHMAN:      Yes, your Honor.

10                THE COURT:     And, Mr. Fletcher, is that going to be an

11    agreed order?      Have the parties agreed as to those duties and

12    the parameters of the monitor?

13                MR. FLETCHER:      Yes.   Consistent with the consent

14    order, yes.

15                THE COURT:     Okay.    I'll ask the parties to submit a

16    proposed order today.        I'll enter that order.         As I stated,

17    we're set for fairness on May 3rd at 11:00.              So I'll see

18    everybody back here then.

19                In the meantime, we've got a flurry of activity as

20    anticipated.      The plaintiffs are feeling unappreciated, I'm

21    sure.    But you saw this coming, and you've got a plan in

22    place --

23                MR. HIRSHMAN:      We do.

24                THE COURT:     -- regarding collecting, organizing, and

25    presenting those objections?
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 6 of 9 PageID #:17101
                                                                                   6


1                 MR. HIRSHMAN:      Yes, your Honor.      It seems to be

2     operating appropriately.         Actually, despite the significant

3     number of filings, it's actually less than I expected.                 We're

4     only at about 220 right now out of a class of 40,000.

5                 THE COURT:     But it's early?

6                 MR. HIRSHMAN:      Yeah.

7                 THE COURT:     Okay.    So anything else that we need to do

8     today?

9                 MR. FLETCHER:      Judge, we're just a little confused

10    because there are a lot of filings of the objections.                 Like,

11    for instance, last night, there were a number of them.                 And we

12    thought that those would not be filed with the Court and clog

13    up your Honor's docket.         I don't -- I just don't know if that's

14    something we can discuss because it's not what we thought.

15                THE COURT:     The notices were posted, and this is what

16    has resulted.

17                MR. HIRSHMAN:      Yes, your Honor.      They go to the

18    administrator, and then the administrator uses Ms. Bennett's

19    access to the system, if I have that right, in order to post.

20    You know, in other cases, there's been direct posting.                 This

21    seems -- while I understand that it leads to a number of

22    entries on the docket, I'm -- I don't believe that it's -- I

23    think it's appropriate that there be a public record of what

24    was posted.

25                THE COURT:     Okay.    All right.
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 7 of 9 PageID #:17101
                                                                                   7


1                 And I'll ask the parties to continue to work together

2     to see if they can come to an agreement regarding the

3     presentation of those objections, not -- it may or may not have

4     been the best way to proceed.          We have no lack of entries on

5     that docket.      As I stated, we're up in the 800s on this very,

6     very old case.       But we'll proceed the way it's proceeding so

7     far.

8                 And, again, the parties can continue to try to figure

9     out the best way to move forward on the presentation and the

10    resolution of those objections, or the best way to present the

11    issue for resolution on the objections.

12                And as far as I can tell, as anticipated, they are

13    objections based on fiscal concerns, correct?

14                MS. BENNETT:     Your Honor, many of them are related to

15    the unavailability of money damages in this case, which is just

16    sort of, you know -- you know, not what this case is about.

17                And there's also people who are concerned that it's

18    going to interfere with their own case, in many cases, for

19    money damages.       Again, that's not a concern here.

20                There are a few substantial objections, and by that I

21    mean ones that are really directed at the substance of the

22    consent decree.       And since the parties have briefing due at the

23    end of April concerning the fairness of the settlement, we'll

24    certainly be taking up those substantial objections in the

25    briefing.
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 8 of 9 PageID #:17101
                                                                                   8


1                 THE COURT:     Wonderful.

2                 MS. BENNETT:     Your Honor, one other thing --

3                 THE COURT:     Yes, Ms. Bennett.

4                 MS. BENNETT:     -- I should probably report is that, as

5     I think the Court was informed, because your Honor approved a

6     supplemental notice, the parties did reach an agreement about

7     the attorneys' fees in the case.           And then subsequent to that,

8     we reached an agreement about the costs.             So we'll be

9     submitting a separate motion, together with the fairness

10    briefing, for your Honor's approval of the fees and the costs.

11                THE COURT:     But that will still be noticed up for

12    May 3rd --

13                MS. BENNETT:     Yes --

14                THE COURT:     -- or before?

15                MS. BENNETT:     -- your Honor.

16                THE COURT:     Okay.    All right.

17                Thank you again.       And we'll see everybody back here on

18    May 3rd.

19                MR. FLETCHER:      May 23rd or May 3rd, your Honor?

20                THE COURT:     May 3rd.

21                MR. FLETCHER:      Okay.   Thank you.

22                THE COURT:     Right?    Thank you.

23                MR. FLETCHER:      Thank you, Judge.

24                MS. BENNETT:     Thank you.

25         (Concluded at 9:41 a.m.)
 Case: 1:10-cv-04603 Document #: 1249 Filed: 06/18/19 Page 9 of 9 PageID #:17101




1                                C E R T I F I C A T E

2          I certify that the foregoing is a correct transcript of the

3     record of proceedings in the above-entitled matter.

4

5     /s/ LAURA R. RENKE___________________                   June 18, 2019
      LAURA R. RENKE, CSR, RDR, CRR
6     Official Court Reporter

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
